SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For10January 2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Total Voting Rightsdated 02January 2014 Blocklisting Interim Review dated 06 January 2014 Exhibit 99.1 ﻿ InterContinental Hotels Group PLC (the "Company") Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1, the Company advises the market of the following: As at 31 December 2013, the Company's issued share capital consisted of 268,929,217ordinary shares of 14 194/329 pence each with voting rights and the Company held 9,773,912 ordinary shares in Treasury. Therefore the total number of voting rights in the Company was 259,155,305. The above figure, 259,155,305 may be used by shareholders as the denominator for the calculations by which they may determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. Nicolette Henfrey SVP, Deputy Company Secretary & Head of Corporate Legal For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 Exhibit 99.2 ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 6 January 2014 Name of applicant: InterContinental Hotels Group PLC Name of scheme: InterContinental Hotels Group Executive Share Option Plan Period of return: From: 1 July 2013 To: 31 December 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Nicolette Henfrey Telephone number of contact: 01 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 6 January 2014 Name of applicant: InterContinental Hotels Group PLC Name of scheme: InterContinental Hotels Group Sharesave Plan Period of return: From: 1 July 2013 To: 31 December 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Nicolette Henfrey Telephone number of contact: 01 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 10January 2014
